Title: To George Washington from Major General Robert Howe, 22 July 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						Highlands [N.Y.] 22d July 1780
					
					The arriving of Graves & yet his not being at New York is at length accounted for—He was joined by Arbuthnot with one Ship of the Line & two Fifty’s, & sail’d eastward—The Object is by some said to be the Interception of the 2d Division of the F⟨renc⟩h Fleet—by others, to convoy to York the Cork victualling Fleet, about which they seem to be very anxious—a third Set suppose, that the British having been beat in the West-Indies, He may be gone to reinforce them—These are the Objects talk’d of—the victualling Fleet appears to be the most popular Opinion: The Enemy are constantly drawing great Supplies down the Sound—not one Day passes but Numbers of Vessels go to them loaded with something or other—Pity it is the Communication can not be obstructed—A Sweep of Long Island is momentarily expected & dreaded by the Inhabitants—many of them have already been plundered by the Boats of the arm’d Vessels at Huntington. Above two thousand Recruits from the Massachusetts have arrived—better than seven Hundred from Connecticut—from New Hamshire, scarcely any.
					I the day before yesterday had the inclosed from Governor Clinton—I knew not of Col. Huse until then—I suppose him to be at Claverack with the Militia drafted for three Months, & have written to the Commissary in that District to furnish him with Provision, for we can by no Means spare it from hence—Should any Thing be requisite as to him, I shall I doubt not receive your Excellency’s Instructions—I forwarded

by Major Rice this Morning some Packets to your Excellency. I am Dear Sir With the greatest Respect your Excellency’s most obedient Servant
					
						Robt Howe
					
				